Title: From George Washington to Colonel Henry Jackson, 3 November 1778
From: Washington, George
To: Jackson, Henry


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 3d Novemr 1778
  
I have recd requests from Lt Jno. Jackson and Ensign William Barber both of your Regiment for liberty to resign. The former has produced your Certificate that he is not indebted and if the latter is in 
  
  
  
  the same situation, you may give them discharges which are to be indorsed upon their Commissions. Be pleased to inform me of the times of their resignations that I may register and transmit them to the Board of War. I am &c.

  Go: Washington

